Title: General Orders, 20 September 1777
From: Washington, George
To: 



Head Quarters  Septr 20th 1777.
Cambridge.Roxbury. Watertown.


It is with the utmost concern, that the General observes, a continual straggling of soldiers on a march, who rob orchards and commit other disorders; and that many officers pay little or no attention to prevent a practice attended with such mischevious consequences, notwithstanding the orders relative thereto—The officers are reminded that it is their duty, and the General expects, that for the future, they know precisely, the number of men in their division or platoon; and where the time will admit of it, take a list of their names, previous to their marching; and that on a march they frequently look at their division to see if it be in order, and no man missing.
The General has reason to think that many officers neglect to call the rolls of their companies daily, agreeably to former orders, and that many cannot properly account for their absent men. This is a neglect of the most dangerous tendency, and if continued, the army will soon be greatly reduced—The General therefore calls upon all officers, in the most pressing manner, as they regard their duty, and the salvation of their country, to have the rolls called night and morning, and pay the most unremitting attention to prevent a loss of their men.
The General is informed, that vast numbers of men are sent off as guards to the baggage—The Brigadiers and officers commanding brigades are without delay to send proper officers to Reading, or wherever the baggage may be, to reduce those guards and bring with the greatest dispatch to the army, the greater part of them, and those the best men, with the best arms, leaving only so many officers and men as are absolutely necessary to guard the baggage—Col. Polk who commands these guards will see that as few officers and men as possible

are left with the baggage—some officers are also to be sent immediately to Philadelphia to bring away all soldiers which shall be found there.
The officers are also to see, that all soldiers who wait on officers, be armed, and do the duty of soldiers on any emergency, particularly that the fire of so many men be not lost in a day of action.
The waggons are to be kept ready to move on the shortest notice.
